Citation Nr: 0633434	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  02-03 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from July 1969 to June 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in November 
2003, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
board for appellate review.  

Issues involving the evaluation of right ear hearing loss and 
perforation of the right tympanic membrane were also 
developed for review by the Board and were decided separately 
in a decision in May 2006 that granted a 100 percent rating 
for the veteran's hearing loss.  That decision has been 
implemented by the RO.  A final decision as to the evaluation 
of the veteran's tinnitus was stayed at the time of the 
Board's May 2006 decision.  The stay in effect at that time 
has since been lifted, as will be explained in this decision, 
and the tinnitus evaluation is ready for review 


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, No. 05-7168 (Fed. Cir. 
June 19, 2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The U. S. 
Court of Appeals for Veterans Claims has held that the legal 
provisions pertaining to VA's duty to notify and to assist a 
claimant do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In this case, the facts are not in dispute.  Resolution of 
the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  In this case, the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Therefore, 
because no reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

Law and Analysis

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court of 
Appeals for Veterans Claims (Court or Veterans Court) 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

The Federal Circuit subsequently reversed the Veterans 
Court's decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 
(Fed. Cir. June 19, 2006).  Citing Supreme Court precedent, 
the Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Veterans 
Court erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation based on lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


